19-2798
     Gonzalez-Carias v. Garland
                                                                              BIA
                                                                         Straus, IJ
                                                                 A206 711 528/529
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 17th day of May, two thousand twenty-one.
 5
 6   PRESENT:
 7            REENA RAGGI,
 8            RAYMOND J. LOHIER, JR.,
 9            STEVEN J. MENASHI,
10                 Circuit Judges.
11   _____________________________________
12
13   CLAUDIA LICETH GONZALEZ-CARIAS,
14   JOXAN ADALI GONZALES-CARIAS
15            Petitioners,
16
17                     v.                                   19-2798
18                                                          NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONERS:                   Glenn L. Formica, FORMICA, P.C.,
25                                      New Haven, CT
26
27   FOR RESPONDENT:                    Joseph H. Hunt, Assistant Attorney
28                                      General; Leslie McKay, Margot L.
 1                                Carter, Senior Litigation Counsel,
 2                                Office of Immigration Litigation,
 3                                United States Department of
 4                                Justice, Washington, DC

 5         UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9         Petitioners Claudia Liceth Gonzalez-Carias (“Claudia”)

10   and   Joxan    Adali   Gonzales-Carias   (“Joxan”),   natives   and

11   citizens of Honduras, seek review of an August 7,               2019

12   decision of the BIA affirming a January 2, 2018 decision of

13   an Immigration Judge (“IJ”) denying asylum, withholding of

14   removal, and protection under the Convention Against Torture

15   (“CAT”).      In re Claudia Liceth Gonzalez-Carias, Joxan Adali

16   Gonzales-Carias, No. A 206 711 528/529 (B.I.A. Aug. 7, 2019),

17   aff’g No. A 206 711 528/529 (Immig. Ct. Hartford Jan. 2, 2018).

18   We assume the parties’ familiarity with the underlying facts

19   and procedural history.

20         We review both the BIA’s and IJ’s decisions for the “sake

21   of completeness.”      Wangchuck v. Dep’t of Homeland Sec., 448

22   F.3d 524, 528 (2d Cir. 2006).        The applicable standards of

23   review are well established.      See Yanqin Weng v. Holder, 562

                                      2
 1   F.3d 510, 513, 516 (2d Cir. 2009) (reviewing factual findings

 2   for substantial evidence and questions of law and application

 3   of law to facts de novo); Edimo-Doualla v. Gonzales, 464 F.3d

 4   276, 282–83 (2d Cir. 2006) (applying substantial evidence

 5   standard to nexus determination).                   “[T]he administrative

 6   findings       of   fact   are    conclusive       unless    any     reasonable

 7   adjudicator would be compelled to conclude to the contrary.”

 8   8 U.S.C. § 1252(b)(4)(B).

 9          Joxan    alleged     that    he       was   persecuted      and    feared

10   persecution and torture by gangs on account of his membership

11   in a particular social group of youth targeted for gang

12   recruitment.        Claudia alleged that the gangs targeted her on

13   account of her membership in a particular social group of

14   Joxan’s family.       We address only Claudia’s family-based claim

15   because Joxan conceded on appeal to the BIA that he had not

16   stated a particular social group.                  See Lin Zhong v. U.S.

17   Dep’t of Justice, 480 F.3d 104, 122 (2d Cir. 2007) (generally

18   requiring exhaustion of issues before the BIA).

19          To obtain asylum or withholding of removal, an applicant

20   must    establish      past      persecution       or   a   fear     of   future

21   persecution on account of a protected ground.                      See 8 U.S.C.


                                              3
 1   §§ 1158(b)(1)(B)(i), 1231(b)(3)(A); 8 C.F.R. §§ 1208.13(b),

 2   1208.16(b)(1), (2).       The protected ground must be “at least

 3   one central reason” for the claimed persecution, and the

 4   applicant must provide direct or circumstantial evidence of

 5   the    persecutor’s     motives.          8 U.S.C.    § 1158(b)(1)(B)(i)

 6   (asylum); see also id. § 1231(b)(3)(A) (withholding); Matter

 7   of C-T-L-, 25 I. & N. Dec. 341, 346–48 (B.I.A. 2010) (holding

 8   that   the   “one    central    reason”    standard    also    applies   to

 9   withholding of removal); INS v. Elias-Zacarias, 502 U.S. 478,

10   483 (1992) (requiring “some evidence” of motive, “direct or

11   circumstantial”).       When a social group is based on family

12   ties and “animus against the family per se is not implicated,

13   the    question     becomes    what   motive   or    motives   cause     the

14   persecutor to seek to harm members of an individual’s family.”

15   Matter of L-E-A-, 27 I. & N. Dec. 40, 45 (B.I.A. 2017),

16   overruled in part on other grounds in Matter of L-E-A-, 27 I.

17   & N. Dec. 581, 596–97 (A.G. 2019).              A “nexus [between the

18   alleged harm and a protected ground] is not established simply

19   because a particular social group of family members exists

20   and the family members experience harm.”             Id.   “The protected

21   trait, in this case membership in the . . . family, cannot


                                           4
 1   play a minor role — that is, it cannot be incidental [or]

 2   tangential . . . to another reason for harm.”               Id. at 44

 3   (internal quotation marks omitted).           Rather, there must be

 4   some indication “that the persecutors had . . . animus against

 5   the family or the [applicant] based on their biological ties,

 6   historical status, or other features unique to that family

 7   unit.”    Id. at 47.

 8       But substantial evidence supports the agency’s finding

 9   that Claudia failed to demonstrate the requisite nexus to her

10   particular social group of her family.              The gang members

11   threatened to kill Claudia and her family if Joxan did not

12   work for them.   Neither Claudia nor Joxan testified that the

13   gang had any motivation other than increasing its ranks.

14   Elias-Zacarias, 502 U.S. at 483 (requiring “some evidence” of

15   motive “direct or circumstantial”).            Harm resulting from

16   general   criminal     violence   is   not   harm   on   account   of   a

17   protected ground.       See Melgar de Torres v. Reno, 191 F.3d

18   307, 313–14 (2d Cir. 1999) (“general crime conditions” and

19   “random violence” cannot support a claim to asylum); Ucelo-

20   Gomez v. Mukasey, 509 F.3d 70, 74 (2d Cir. 2007) (rejecting

21   claim based on perceived wealth and political opinion where


                                        5
 1   putative persecutors had no “motive other than increasing

 2   their own wealth at the expense of the petitioners.” (internal

 3   quotation marks omitted)).                   Accordingly, because Claudia

 4   failed to demonstrate a nexus between the harm she suffered

 5   and fears and her membership in her family, the agency did

 6   not   err      in    finding   that     she     failed   to     establish    her

 7   eligibility         for   asylum   or   withholding      of   removal.       See

 8   8 U.S.C. §§ 1158(b)(1)(B)(i), 1231(b)(3)(A).

 9         Claudia and Joxan have abandoned their CAT claim by

10   failing to argue it in their brief.                  See Yueqing Zhang v.

11   Gonzales, 426 F.3d 540, 545 n.7 (2d Cir. 2005).                       Our review

12   of the record does not reveal a basis to remand the CAT claim.

13   Claudia and Joxan alleged a continuing fear based on the

14   murder    of    Joxan’s      cousin     and    threats   against       Claudia’s

15   daughters.      But their testimony and evidence did not show who

16   killed      Joxan’s       cousin   or    why,     and    they    provided     no

17   corroboration about the threats despite presenting supporting

18   letters     from      the   family      members    caring       for    Claudia’s

19   daughters.          Applicants cannot meet their burden if they do

20   not provide reasonably available corroboration.                   See 8 U.S.C.

21   § 1158(b)(1)(B)(ii); see also Jian Hu Shao v. Mukasey, 546


                                              6
 1   F.3d 138, 157–58 (2d Cir. 2008) (“[W]hen a petitioner bears

 2   the burden of proof, . . . failure to adduce evidence can

 3   itself constitute the ‘substantial evidence’ necessary to

 4   support the agency's challenged decision.”); Jian Xing Huang

 5   v. U.S. INS, 421 F.3d 125, 129 (2d Cir. 2005) (“In the absence

 6   of solid support in the record . . . [the applicant’s] fear

 7   is speculative at best.”).

 8       For the foregoing reasons, the petition for review is

 9   DENIED.   All pending motions and applications are DENIED and

10   stays VACATED.

11                                FOR THE COURT:
12                                Catherine O’Hagan Wolfe,
13                                Clerk of Court




                                   7